DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-25 and 56-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak (US 20050259142) in view of Lau et al. (US 10229630).

As per claim 22, Kwak discloses
an active matrix topology includes a respective driver cell for each of the multiple light emitting elements (See Fig. 3)
a backplane configured in an active matrix topology including multiple data columns and multiple row selects ([0047-0049], See Fig. 3, The structure to support the data lines and scan lines and the orthogonal data lines and scan lines would be the active matrix backplane.); and 
a set of electrical contacts associated with the active matrix topology and configured to electrically couple the backplane with the multiple light emitting elements (See Fig. 3, The nodes connecting the OLED to the data lines and the scan lines can be considered the electrical contacts.), but fails to disclose multiple light emitting elements configured in a passive matrix topology … the passive matrix topology does not include, a respective driver cell for each of the multiple light emitting elements.  
	However, Lau discloses multiple light emitting elements configured in a passive matrix topology … the passive matrix topology does not include, a respective driver cell for each of the multiple light emitting elements (Col. 3 lines 53-67 and Col. 4 lines 1-4, The passive matrix would have a shared stripe for a row of pixels.). Kwak and Lau are analogous art pertaining to display methods. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to be able to have a split display with a passive matrix portion. The passive matrix portion would continue to display images.

As per claim 23, claim 22 is incorporated and Kwak discloses
each of the data columns and each of the row selects being directly accessible via one or more edges of the device ([0041-0042], See Fig. 2, The data lines and scan lines are accessible through an edge of the device.). 

As per claim 24, claim 22 is incorporated and Kwak discloses
each backplane unit cell is connected to one of the data columns and one of the row selects in the backplane, and each backplane unit cell is configured to be connected through a corresponding electrical contact to a subset of the light emitting elements in the display ([0047-0049], See Fig. 3, A portion of the pixel can be considered the backplane unit cell which is connected to a data and scan line. A node connecting that pixel portion to the OLEDs can be the electrical contact.).  

As per claim 25, claim 22 is incorporated and Kwak discloses
each electrical contact of the set of electrical contacts a bonding site (See Fig. 3, The node connecting a portion of the pixel to the OLEDs can be considered a bonding site.).

As per claim 56, claim 22 is incorporated and Kwak in view of Lau discloses
each light emitting element of the multiple light emitting elements being a light-emitting diode that lacks a dedicated driver cell (Col. 3 lines 53-67 and Col. 4 lines 1-4, The passive matrix would have a shared stripe for a row of pixels.).

As per claim 57, Kwak discloses
an active matrix topology includes a respective driver cell for each of the multiple light emitting elements (See Fig. 3),
a backplane including a plurality of columns for addressing multiple light emitting elements of the plurality of light emitting elements ([0047-0049], See Fig. 3, The structure to support the data lines and scan lines and the orthogonal data lines and scan lines would be the active matrix backplane.), but fails to disclose a display plane including a plurality of light emitting elements configured in a passive matrix topology … the passive matrix topology does not include, a respective driver cell for each of the multiple light emitting elements.  
However, Lau discloses a display plane including a plurality of light emitting elements configured in a passive matrix topology … the passive matrix topology does not include, a respective driver cell for each of the multiple light emitting elements (Col. 3 lines 53-67 and Col. 4 lines 1-4, The passive matrix would have a shared stripe for a row of pixels.). Kwak and Lau are analogous art pertaining to display methods. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to be able to have a split display with a passive matrix portion. The passive matrix portion would continue to display images.

As per claim 58, claim 57 is incorporated and Kwak discloses
the display plane including a plurality of passive-matrix row selects; the backplane including a plurality of row-select driver circuits each associated with a respective one of the plurality of passive-matrix row selects ([0043-0049], The scan driver would be connected to the emission control driver.).  

As per claim 59, claim 27 is incorporated and Kwak discloses
the backplane including a plurality of backplane unit cells each being electrically connected to (i) a column of the plurality of columns and (ii) multiple light emitting elements of the plurality of light emitting elements (See Fig. 3, The pixels are electrically connected to the columns and OLED.).  

As per claim 60, claim 59 is incorporated and Kwak discloses
each of the plurality of backplane unit cells including a switch, a storage element, and one of a current source and a voltage source ([0042, 0048], See Fig. 3, The pixel has transistors, capacitors and connected to a voltage source VDD.).  

As per claim 61, claim 57 is incorporated and Kwak discloses
each light emitting element of the multiple light emitting elements being a light-emitting diode that lacks a dedicated driver cell ([0044], See Figs.2 and 3, Each OLED with its respective color share the emission control driver or the OLED can be connected to a chip with a plurality of functions other than driving the OLED.).

Response to Arguments
Applicant’s arguments with respect to claim(s) 22 and 57 have been considered but are moot because the new ground of rejection does not rely on any reference 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-0856.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/ANDREW LEE/Examiner, Art Unit 2624            
                                                                                                                                                                                            /KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624